                                         Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RESILIENT FLOOR COVERING                           Case No. 20-cv-03577-EMC
                                         PENSION FUND, et al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                   9                                                        MOTION FOR DEFAULT JUDGMENT
                                                 v.
                                  10                                                        Docket No. 17
                                         FLOOR COVERING CONTRACTS,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are the Resilient Floor Covering Pension Fund and its Board of Trustees. They

                                  15   have filed suit against Defendant Floor Covering Contracts (“FCC”), a sole proprietorship,

                                  16   seeking to collect delinquent withdrawal liability. Currently pending before the Court is

                                  17   Plaintiffs’ motion for a default judgment. FCC did not file an opposition to Plaintiffs’ motion, nor

                                  18   did it make an appearance at the hearing on Plaintiffs’ motion. Having considered the papers

                                  19   submitted, the Court hereby GRANTS Plaintiffs’ motion for relief.

                                  20                      I.          FACTUAL & PROCEDURAL BACKGROUND

                                  21          As noted above, the instant case concerns withdrawal liability. See 29 U.S.C. § 1381(a)

                                  22   (“If an employer withdraws from a multiemployer plan in a complete withdrawal or a partial

                                  23   withdrawal, then the employer is liable to the plan in the amount determined under this part [29

                                  24   U.S.C. §§ 1381 et seq.] to be the withdrawal liability.”). Withdrawal liability is provided for by

                                  25   the Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”). As the Supreme Court

                                  26   has explained, the MPPAA helped to

                                  27                  solve a problem that became apparent after Congress enacted the
                                                      Employee Retirement Income Security Act of 1974 (ERISA), 88
                                  28                  Stat. 829, 29 U.S.C. § 1001 et seq. ERISA helped assure private-
                                         Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 2 of 10



                                                        sector workers that they would receive the pensions that their
                                   1                    employers had promised them. To do so, among other things,
                                                        ERISA required employers to make contributions that would
                                   2                    produce pension plan assets sufficient to meet future vested pension
                                                        liabilities; it mandated termination insurance to protect workers
                                   3                    against a plan’s bankruptcy; and, if a plan became insolvent, it held
                                                        any employer who had withdrawn from the plan during the previous
                                   4                    five years liable for a fair share of the plan’s underfunding.
                                   5                    Unfortunately, this scheme encouraged an employer to withdraw
                                                        from a financially shaky plan and risk paying its share if the plan
                                   6                    later became insolvent, rather than to remain and (if others
                                                        withdrew) risk having to bear alone the entire cost of keeping the
                                   7                    shaky plan afloat. Consequently, a plan’s financial troubles could
                                                        trigger a stampede for the exit doors, thereby ensuring the plan’s
                                   8                    demise. MPPAA helped eliminate this problem by changing the
                                                        strategic considerations. It transformed what was only a risk (that a
                                   9                    withdrawing employer would have to pay a fair share of
                                                        underfunding) into a certainty. That is to say, it imposed a
                                  10                    withdrawal charge on all employers withdrawing from an
                                                        underfunded plan (whether or not the plan later became insolvent).
                                  11

                                  12   Milwaukee Brewery Workers’ Pension Plan v. Jos. Schlitz Brewing Co., 513 U.S. 414, 416-17
Northern District of California
 United States District Court




                                  13   (1995).

                                  14             The MPPAA thus “requires that an employer withdrawing from a multiemployer pension

                                  15   play pay a fixed and certain debt to the pension plan. This withdrawal liability is the employer’s

                                  16   proportionate share of the plan’s ‘unfunded vested benefits,’ calculated as the difference between

                                  17   the present value of vested benefits and the current value of the plan’s assets.” Pension Benefit

                                  18   Guar. Corp. v. R. A. Gray & Co., 467 U.S. 717, 725 (1984).

                                  19             “To trigger application of the statute, the pension plan must issue a notice, and a demand

                                  20   for payment of, withdrawal liability to the employer.” Cent. States, Se. & Sw. Areas Pension

                                  21   Fund v. Slotky, 956 F.2d 1369, 1371-72 (7th Cir. 1992); see also 29 U.S.C. § 1399(b).

                                  22                    No later than 90 days after the plan assesses the liability, “the
                                                        employer [] (i) may ask the plan sponsor to review any specific
                                  23                    matter relating to the determination of the employer’s liability and
                                                        the schedule of payments, (ii) may identify any inaccuracy in the
                                  24                    determination of the amount of unfunded vested benefits allocable to
                                                        the employer, and (iii) may furnish any additional relevant
                                  25                    information from the plan sponsor.” 29 U.S.C. § 1399(b)(2)(A).
                                                        “After a reasonable review of any matter raised, the plan sponsor
                                  26                    shall notify the employer of [] (i) the plan sponsor’s decision, (ii) the
                                                        basis for the decision, and (iii) the reason for any change in the
                                  27                    determination of the employer’s liability or schedule of liability
                                                        payments.” Id. at § 1399(b)(2)(B).
                                  28
                                                                                           2
                                         Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 3 of 10



                                                      Then, within prescribed time limits, either party may initiate
                                   1                  arbitration, and “[a]ny dispute between an employer and the plan
                                                      sponsor of a multiemployer plan” over withdrawal liability as
                                   2                  determined under the enumerated statutory provisions “shall be
                                                      resolved through arbitration.” See 29 U.S.C. § 1401(a)(1). “The
                                   3                  arbitration clause is not a jurisdictional prerequisite to federal court
                                                      review, but it is a requirement for exhaustion of administrative
                                   4                  remedies.” Irigaray Dairy, 2015 U.S. Dist. LEXIS 171875, 2015
                                                      WL 9319448, at *4. If an employer fails to demand arbitration, the
                                   5                  assessment becomes due and owing on the schedule provided by the
                                                      plan. See 29 U.S.C. § 1401(b)(1).
                                   6

                                   7   Dairy Emples. Union Local No. 17 Christian Labor Ass’n of the United States Pension Tr. v.

                                   8   Vander Poel & Son Dairy, No. CV 12-4550 FMO (OPx), 2016 U.S. Dist. LEXIS 31811, at *13-14

                                   9   (C.D. Cal. Mar. 10, 2016). “The plan sponsor may [then] bring an action in a State or Federal

                                  10   court of competent jurisdiction for collection.” 29 U.S.C. § 1401(b)(1).

                                  11          In the instant case, Plaintiffs allege as follows with respect to withdrawal liability on the

                                  12   part of FCC and/or have provided evidence on withdrawal liability as follows:
Northern District of California
 United States District Court




                                  13              •   FCC “was a participating employer in the Pension Fund since at least 2005.”

                                  14                  Docket No. 22 (Christophersen Decl. ¶ 3).

                                  15              •   In September 2011, FCC agreed to be bound by a collective bargaining agreement

                                  16                  pursuant to which contributions would be made to the Pension Fund. See Docket

                                  17                  No. 22 (McDonough Decl., Ex. 1) (Sacramento Area Addendum to the Northern

                                  18                  California Floor Covering Master Agreement, art. 37); see also Compl. ¶ 10 (“For a

                                  19                  period of time prior to and including 2015, FCC was a signatory or otherwise

                                  20                  bound by a Collective Bargaining Agreement . . . with District Council 16, of the

                                  21                  International Union of Painters and Allied Trades . . . , under which FCC agreed to

                                  22                  accept and be bound by all the terms, provisions, and conditions of the CBA. The

                                  23                  CBA obligated FCC to pay contributions to the Pension Fund in specified amounts

                                  24                  for each hour worked by employees performing work covered by the CBA.”).

                                  25              •   “Effective July 1, 2015, FCC withdrew from participation in the Pension Fund,

                                  26                  ceased to contribute to the Pension Fund with respect to the work of employees

                                  27                  covered by the CBA, and completely withdrew from the Pension Fund within the

                                  28                  meaning of ERISA, 29 U.S.C. § 1383.” Compl. ¶ 11; see also 29 U.S.C. § 1383(a).
                                                                                         3
                                       Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 4 of 10




                                   1         •   “The Pension Fund made a determination of the amount of FCC’s withdrawal

                                   2             liability in compliance with all the statutory requirements and the rules of the

                                   3             Pension Fund. The Pension duly notified Defendant of the determination and made

                                   4             a demand for payment by letter dated April 18, 2016 to the Defendant. That letter

                                   5             sets forth the schedule of payments.” Compl. ¶ 13; see also 29 U.S.C. § 1399(b);

                                   6             Docket No. 22 (Christophersen Decl., Ex. 1) (letter). Under that schedule, the first

                                   7             payment was due in mid-June 2016. See Compl. ¶ 14.

                                   8         •   In mid-June 2016, FCC wrote a letter to the Pension Fund disagreeing that it had

                                   9             withdrawal liability. See Docket No. 22 (Christophersen Decl., Ex. 2) (letter)

                                  10             (asserting that “the Special Rules for Construction Industry . . . or the Construction

                                  11             Exemption to Withdrawal Liability[] applies to my situation”; adding that “I have

                                  12             not been making any meaningful contributions since 2008 after I became of
Northern District of California
 United States District Court




                                  13             retirement age,” and, though “I have tried and tried to notice my withdrawal[,] each

                                  14             time I was told I could not withdraw”). The Pension Fund responded by letter in

                                  15             late June 2016, denying FCC’s request for review. In the same letter, the Pension

                                  16             Fund notified FCC that it had sixty days to challenge the Pension Fund’s decision

                                  17             by initiating arbitration. See Docket No. 22 (Christophersen Decl., Ex. 3) (letter).

                                  18             FCC did not initiate arbitration or make a withdrawal liability payment. See

                                  19             Compl. ¶ 15; see also 29 U.S.C. § 1401(a).

                                  20         •   “In late 2016, the Pension Fund’s former administrator, ATPA, collapsed in a

                                  21             sudden and chaotic bankruptcy. . . . Because there was concern that correspondence

                                  22             or payments might be lost, the Pension Fund sent a second withdrawal notice to

                                  23             FCC . . . in [February] 2017.” Docket No. 22 (Christophersen Decl. ¶ 9). In this

                                  24             notice, the Pension Fund asked that the first payment be made by April 14, 2017.

                                  25             See Compl. ¶ 16; see also Docket No. 22 (Christophersen Decl., Ex. 5) (letter).

                                  26             FCC did not make a payment by April 2017 or thereafter. See Compl. ¶ 17.

                                  27         •   The full withdrawal liability owed is $56,376. See Compl. ¶ 18. The Pension Fund

                                  28             also seeks liquidated damages, interest, attorney’s fees, and costs, as provided for
                                                                                    4
                                            Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 5 of 10




                                   1                  by the CBA, Trust Agreement, and/or 29 U.S.C. §§ 1451 and 1132.

                                   2           Plaintiffs served the summons and complaint on FCC on July 1, 2020. See Docket No. 11

                                   3   (proof of service). On August 20, 2020 – after FCC failed to respond to the complaint – Plaintiffs

                                   4   moved for entry of default. See Docket No. 12 (motion). The Clerk of the Court entered FCC’s

                                   5   default on August 24, 2020. See Docket No. 13 (notice). Plaintiffs subsequently filed the pending

                                   6   motion for default judgment on October 29, 2020. FCC has not filed an opposition to the motion.

                                   7   Nor did FCC make an appearance at the hearing on the motion, held on December 1, 2020.

                                   8                                         II.      DISCUSSION

                                   9   A.      Service of the Summons and Complaint

                                  10           Before evaluating the merits of Plaintiffs’ motion, the Court briefly addresses Plaintiffs’

                                  11   service of the summons and complaint on FCC – i.e., to ensure that FCC’s failure to appear in this

                                  12   case is not because of improper service. Plaintiffs have filed a declaration from a process server
Northern District of California
 United States District Court




                                  13   testifying that service was effected on FCC by personally delivering a copy of the summons and

                                  14   complaint on Gerald Box, the owner of FCC (a sole proprietorship). See Docket No. 11 (proof of

                                  15   service). Personal delivery satisfies Federal Rule of Civil Procedure 4. See Fed. R. Civ. P. 4(e)(2)

                                  16   (providing that an individual may be served by “delivering a copy of the summons and of the

                                  17   complaint to the individual personally”). The Court therefore concludes that service of the

                                  18   summons and complaint on FCC was properly effected.

                                  19   B.      Merits of Default Judgment Motion

                                  20           As noted above, the Clerk of the Court entered FCC’s default on August 24, 2020. See

                                  21   Docket No. 13 (notice). After entry of default, a court may grant a default judgment on the merits

                                  22   of the case. See Fed. R. Civ. P. 55. “The district court’s decision whether to enter a default

                                  23   judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). A court

                                  24   may consider the following factors in exercising such discretion:

                                  25                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                      plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                  26                  the sum of money at stake in the action, (5) the possibility of a
                                                      dispute concerning material facts, (6) whether the default was due to
                                  27                  excusable neglect, and (7) the strong policy underlying the Federal
                                                      Rules of Civil Procedure favoring decisions on the merits.
                                  28
                                                                                         5
                                         Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 6 of 10




                                   1   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Because default has already been

                                   2   entered in this case, the Court must construe as true all of “the factual allegations of the complaint,

                                   3   except those relating to the amount of damages.” TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

                                   4   915, 917-18 (9th Cir. 1987). The Court may also consider evidence submitted in conjunction with

                                   5   the motion for default judgment. Cf. Fed. R. Civ. P. 55 (noting that a “court may conduct hearings

                                   6   . . . when, to enter or effectuate judgment, it needs to [e.g.] establish the truth of any allegation by

                                   7   evidence” or “investigate any other matter”).

                                   8          The Court finds that the Eitel factors weigh in favor of granting default judgment. For

                                   9   example, as to the first factor, if the motion for default judgment were to be denied, then Plaintiffs

                                  10   would likely be prejudiced as they would be left without any remedy. See Walters v.

                                  11   Shaw/Guehnemann Corp., No. 03-cv-04058, 2004 U.S. Dist. LEXIS 11992, at *7 (N.D. Cal. Apr.

                                  12   15, 2004) (“To deny plaintiff’s motion [for default judgment] would leave them without a remedy.
Northern District of California
 United States District Court




                                  13   Prejudice is also likely in light of the merits of their claims.”); Pepsico, Inc. v. Cal. Sec. Cans, 238

                                  14   F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (“If Plaintiffs’ motion for default judgment is not

                                  15   granted, Plaintiffs will likely be without other recourse for recovery.”).

                                  16          As for the fourth Eitel factor, Plaintiffs’ request for monetary damages appears to be

                                  17   tailored to the specific misconduct of FCC. See Pepsico, 238 F.Supp.2d at 1176 (stating that “the

                                  18   court must consider the amount of money at stake in relation to the seriousness of Defendant’s

                                  19   conduct”).

                                  20          As to the fifth, sixth, and seventh Eitel factors, because FCC has not filed an answer to the

                                  21   complaint, there is nothing to suggest that there is a possibility of a dispute concerning material

                                  22   facts. Nor is there any indication that FCC’s default was due to excusable neglect. And while

                                  23   public policy favors decisions on the merits, see Eitel, 782 F.2d at 1472, FCC’s choice not to

                                  24   defend this action renders a decision on the merits “impractical, if not impossible.” PepsiCo, 238

                                  25   F. Supp. 2d at 1177.

                                  26          Finally, on the second and third Eitel factors – i.e., the merits of Plaintiffs’ substantive

                                  27   claims and the sufficiency of those claims – the Court finds that Plaintiffs have adequately stated a

                                  28   claim for withdrawal liability. Plaintiffs have alleged that FCC completely withdrew from the
                                                                                           6
                                            Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 7 of 10




                                   1   Pension Fund. They have also alleged, and provided supporting evidence, that they notified FCC

                                   2   of the withdrawal liability and demanded payment from FCC of the withdrawal liability. Finally,

                                   3   they have alleged – and there is no indication to the contrary – that FCC failed to initiate an

                                   4   arbitration.

                                   5           Accordingly, the Court grants Plaintiffs’ motion for default judgment.

                                   6   C.      Damages

                                   7           1.     Withdrawal Liability

                                   8           As indicated above, the general rule is that, upon a default, a Court construes as true all

                                   9   factual allegations in the complaint, except those relating to the amount of damages. See

                                  10   TeleVideo, 826 F.2d at 917-18. The instant case, however, involves withdrawal liability, and,

                                  11   under the MPPAA, if the defendant-employer fails to initiate an arbitration, then “the amounts

                                  12   demanded by the plan sponsor under section 4219(b)(1) [29 U.S.C. § 1399(b)(1)] shall be due and
Northern District of California
 United States District Court




                                  13   owing on the schedule set forth by the plan sponsor.” 29 U.S.C. § 1401(b)(1). The Court

                                  14   therefore holds that Plaintiffs are entitled to the amount of withdrawal liability specified in their

                                  15   demand letters to FCC – i.e., $56,376. See Dairy Emples. Union Local No. 17 v. Pastime Lakes

                                  16   Dairy, L.P., No. EDCV 14-01627-VAP (KKx), 2015 U.S. Dist. LEXIS 57705, at *12 (C.D. Cal.

                                  17   Apr. 30, 2015) (in considering a motion for default judgment, noting that, “if a demand for

                                  18   withdrawal liabilities is made and is not contested timely by the employer, no further evidence is

                                  19   required of the plan to prove damages, as the entire amount is due by operation of statute”); see

                                  20   also Pension Tr. Fund for Operating Eng’rs v. Kickin Enters., No. C-11-03685 JCS, 2012 U.S.

                                  21   Dist. LEXIS 183434, at *17 (N.D. Cal. Dec. 20, 2012) (report and recommendation on motion for

                                  22   default judgment) (noting that “Plaintiffs have presented evidence that upon Kickin’s complete

                                  23   withdrawal from the Plan, they sent Kickin a notice of its withdrawal liability, in the amount of

                                  24   $13,249.00, along with a payment schedule, calculated by actuary Horizon Actuarial Services[;]

                                  25   [o]n the basis of this evidence, it is recommended that this amount be awarded in full”), adopted

                                  26   by 2013 U.S. Dist. LEXIS 200747 (N.D. Cal. Feb. 14, 2013); cf. Bd. of Trs. of the Dist. No. 15

                                  27   Machinists’ Pension Fund v. Kahle Eng’g Corp., 43 F.3d 852, 854 (3d Cir. 1994) (stating that

                                  28   “[a]n employer who wishes to contest the fact of its liability or the amount must initiate
                                                                                          7
                                           Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 8 of 10




                                   1   arbitration[;] [i]f it does not, it waives the right to contest the assessment and the amounts

                                   2   demanded by the plan sponsor become ‘due and owing’ as set forth on the payment schedule”);

                                   3   Robbins v. Chipman Trucking, Inc., 866 F.2d 899 (7th Cir. 1988) (stating that “[t]he district

                                   4   court’s decision that Chipman’s request for arbitration was not timely means that it has waived

                                   5   any defenses it may have raised[;] [s]ince Congress made it mandatory to resolve withdrawal

                                   6   disputes between an employer and a plan sponsor through arbitration (29 U.S.C. § 1401(a)),

                                   7   Chipman cannot bypass arbitration and litigate a defense to a withdrawal liability claim”).

                                   8          2.      Other Relief

                                   9          In addition to withdrawal liability, the Pension Fund seeks liquidated damages, interest,

                                  10   attorney’s fees, and costs. Plaintiffs are entitled to such because the MPPAA provides that, “[i]n

                                  11   any action under this section to compel an employer to pay withdrawal liability, any failure of the

                                  12   employer to make any withdrawal liability payment within the time prescribed shall be treated in
Northern District of California
 United States District Court




                                  13   the same manner as a delinquent contribution (within the meaning of section 515 [29 U.S.C. §

                                  14   1145]).” 29 U.S.C. § 1451(b); see also Kickin, 2012 U.S. Dist. LEXIS 183434, at *16-17.

                                  15   Section 1145 requires that an employer who is obligated to make contributions to a multiemployer

                                  16   plan under the plan terms or the terms of a collectively bargained agreement shall do so. See id. §

                                  17   1145. An employer who fails to do so is required under 29 U.S.C. § 1132(g)(2) to pay (A) the

                                  18   unpaid contributions; (B) interest on the unpaid contributions; (C) an amount equal to the greater

                                  19   of interest on the unpaid contributions or liquidated damages provided for under the plan; and (D)

                                  20   reasonable attorney’s fees. See 29 U.S.C. § 1132(g)(2). “Considered together, these provisions

                                  21   mandate the award of § 1132(g)(2) remedies to a pension fund that successfully sues to recover

                                  22   withdrawal liability.”1 Cent. States, Se. & Sw. Areas Pension Fund v. Ehlers Dist., Inc., No. 11 C

                                  23   2691, 2012 U.S. Dist. LEXIS 94091, at *7 (N.D. Ill. July 9, 2012); see also Cent. States, 956 F.2d

                                  24   at 1377 (noting that “[§] 1451[] expressly assimilates failures to satisfy withdrawal liability to

                                  25   violations of section 1145”); Lads Trucking Co. v. Bd. of Trs., 777 F.2d 1371, 1375 (9th Cir. 1985)

                                  26

                                  27   1
                                         Title 29 U.S.C. § 1451(e) also provides for attorney’s fees: “In any action under this section, the
                                  28   court may award all or a portion of the costs and expenses incurred in connection with such action,
                                       including reasonable attorney’s fees, to the prevailing party.” 29 U.S.C. § 1451(e).
                                                                                         8
                                           Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 9 of 10




                                   1   (noting that failure to make a withdrawal liability payment within the time prescribed is a

                                   2   delinquency “with mandatory attorneys’ fees to be awarded to the pension plan [under] 29 U.S.C.

                                   3   § 1132(g)(2)”).

                                   4                    a.     Interest

                                   5           Plaintiffs calculate that, as of September 8, 2020, interest on the unpaid withdrawal

                                   6   liability is $9,230.12. See Mot. at 8 (reflecting that interest began to accrue as of April 14, 2017).

                                   7   Plaintiffs based their interest calculations off of 29 U.S.C. § 1399(c)(6) and 29 C.F.R. § 4219.32.2

                                   8   Plaintiffs’ calculations facially appear valid. Accordingly, the Court grants the interest requested

                                   9   by Plaintiffs.

                                  10                    b.     Greater of Interest or Liquidated Damages

                                  11           As noted above, under § 1132(g)(2)(C), a plaintiff is entitled to the greater of (1) interest or

                                  12   (2) liquidated damages. Plaintiffs have provided evidence that, under the Trust Agreement,
Northern District of California
 United States District Court




                                  13   liquidated damages are $25 per delinquency or 10% of the delinquent contributions, whichever is

                                  14   greater. See McDonough Decl., Ex. 1 (Trust Agmt. ¶ 43). Here, the delinquent withdrawal

                                  15   liability is $56,376; 10% of that sum is $5,637.60. Because these liquidated damages are smaller

                                  16   than the interest on the unpaid withdrawal liability, Plaintiffs are entitled to the larger interest

                                  17   amount as an additional award – i.e., another $9,230.12.

                                  18                    c.     Attorney’s Fees

                                  19           At this time, Plaintiffs have not asked for a specific award representing attorney’s fees and

                                  20   costs. Instead, they ask for approximately a month to file a motion for fees and costs. The Court

                                  21   grants that request.

                                  22
                                       2
                                  23     The Court acknowledges that there is a split of authority as to whether interest for unpaid
                                       withdrawal liability should be calculated based on § 1399(c)(6)/§ 4219.32 or § 1132(g)(2) instead.
                                  24   See GCIU-Emplr. Ret. Fund v. Quad/Graphics, Inc., No. 2:16-cv-00100-ODW (AFMx), 2017
                                       U.S. Dist. LEXIS 70809, at *14 (C.D. Cal. May 8, 2017). The Court need not address the issue as
                                  25   there is no indication that the interest amount would materially differ depending on which
                                       statute/regulation governed. As a general matter, interest under § 1399(c)(6)/§ 4219.32 would
                                  26   typically be less. See GCIU-Emplr. Ret. Fund, 2017 U.S. Dist. LEXIS 70809, at *14 (“[I]t
                                       appears to the Court that the interest calculation under § 4219.32 applies only where overdue
                                  27   withdrawal payments are collected before litigation commences. Once the Fund is forced to file
                                       an action to collect delinquent interim payments and obtains a judgment for such payments, the
                                  28   harsher remedies under § 1132(g)(2) apply. This is in keeping with the broader purpose of §
                                       1132(g)(2) to discourage unnecessary litigation by the employer”).
                                                                                          9
                                         Case 3:20-cv-03577-EMC Document 26 Filed 12/02/20 Page 10 of 10




                                   1                                        III.      CONCLUSION

                                   2            Plaintiffs’ motion for default judgment is granted. Plaintiffs are awarded withdrawal

                                   3   liability in the amount of $56,376; interest in the amount of $9,230.12; and an additional award of

                                   4   interest (in lieu of liquidated damages) in the amount of $9,230.12. The total is $74,836.24.

                                   5            The Court shall not enter a final judgment at this time so that Plaintiffs can move for

                                   6   attorney’s fees and costs. Plaintiffs shall file their motion within four weeks of the date of this

                                   7   order.

                                   8            Plaintiffs shall serve this order on FCC and file a proof of service with the Court.

                                   9            This order disposes of Docket No. 17.

                                  10

                                  11            IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 2, 2020

                                  14

                                  15                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  16                                                      United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          10
